Citation Nr: 1524175	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-43 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as adjustment disorder.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1995 to May 1999 and from November 2002 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for adjustment disorder.

In a July 2011 decision, the Board denied service connection for a psychiatric disorder, claimed as adjustment disorder.  The Veteran appealed the Board's decision to the United States Court of Appeal of Veteran's Claims (Court).  In July 2013, the Court vacated the Board's July 2011decision and remanded the issue for readjudication.

Most recently, this matter was before the Board in May 2014 at which time it was remand for further development.

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's psychiatric disorder preexisted military service and was aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim of entitlement to service connection for a psychiatric disorder has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria 

Service connection is granted for disability resulting from a disease or injury in active service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A § 1111; 38 C.F.R. § 3.304(b).  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's condition was both preexisting and not aggravated by service.  Id.  If VA fails to rebut the presumption of soundness, the Veteran's claim is treated as one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Schinseki, 25 Vet. App. 231, 234-35 (2012). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background and Analysis

Service treatment records (STRs) are negative for a finding of a psychiatric disorder at entrance into military service.  Records dated in September 2008 noted a diagnosis of adjustment disorder with disturbance of emotions and conduct.  Military personnel records dated in October 2008 indicated that the Veteran was discharged from military service for adjustment disorder.

A report from a December 2008 VA examination indicated that the appellant did not have a formal mental health diagnosis.  

Subsequent VA treatment records reported a diagnosis of adjustment disorder with mixed anxiety and depression.  

Pursuant to the Board's May 2014 remand directives, the appellant was afforded an additional VA examination in June 2014.  The examiner noted a diagnosis of adjustment disorder and determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of his finding, the examiner noted that the Veteran's psychiatric difficulties, disciplinary actions and involuntary separation strongly supported a hypothesis that his pre-morbid functioning, prior to joining the military, was positive for psychiatric symptoms.  

In an August 2014 addendum opinion, the examiner, in pertinent part, determined that the claimed condition was less likely than incurred in or caused by the claimed in-service injury, event or illness.  He noted that the appellant had a core personality structure that was not conducive to military service before he entered the military.  He would have developed his personality traits that led to clashes with his military superiors before he entered service.  Additionally, it was extremely unlikely that the condition developed exclusively or primarily because of experiences the Veteran had while in the military.  The examiner also determined that the experiences of being in the military exacerbated his tendencies and led him to behave in ways that were judged to make him unfit for military service.  

The examiner further determined that the condition clearly and unmistakably existed prior to service and was aggravated beyond its normal progression by an in-service event, injury or illness.  In support of his finding, the examiner noted that persons with personality disorders rarely, if ever, perceive themselves as being a contributor to their difficult situations.  They tend to see the fault, in conflicts involving themselves, resting with the other parties.  It was noted that the appellant's eventual pattern of dissonant and counter-productive behaviors in the military matched this pattern.  The examiner further opined that the growing sense of frustration that the Veteran experienced during service was an expression of him having reached the terminal threshold that his personality, developed prior to enlisting, could tolerate.  Additionally, the examiner noted that the sequence of in-service events further supported his hypothesis and opinion that he had pre-military limitations of personality style and tolerance that wore thin and ultimately surfaced in the form of adjustment difficulties which qualified him for the diagnosis of adjustment disorder.

After a review of the evidence of record, the Board finds that service connection for a psychiatric disorder is warranted.  A psychiatric disorder was not noted at entrance into military service, thus the Veteran was presumed to have been in sound condition at that time.  However, the June 2014 VA examiner determined that the appellant's psychiatric condition clearly and unmistakably preexisted military service and was aggravated beyond its natural progression by service.  The examiner's determination was supported by a detailed rationale.  Moreover; there is no contrary opinion of record.  Thus, the presumption of soundness has been rebutted here and the evidence supports that a preexisting psychiatric disability was aggravated by service.

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disorder is warranted and his claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a psychiatric disorder is granted.




____________________________________________
ERIC. S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


